DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues with respect to claims 1-9, 11-12, 14-19 under 35 USC 102(a)(1) that Collinson does not disclose a continuous wound contact surface. Applicant states in page 8, “Collinson is silent with respect to a continuous i.e., non-perforated wound contact surface”. However, the term continuous does not have a specific definition in the specification and does not limit the surface to only non-perforated surfaces. For example, the specification never states that the wound contact layer would be a non-perforated surface and only lists materials capable of being constructed from. Even the materials listed such as Adaptic Touch is open mesh which would still necessarily include perforations. In fact, the specification also states in page 13, “Additionally, or alternatively, the contact layer 56 may include perforations in the layer”, which does not exclude the wound contact layer to only being non-perforated. Further, the perforations in Collinson would still allow the surface to be continuous since the perforations would still form areas of non-perforated areas in order to holds its structure. Applicants further arguments regarding claim 10, 13, and 20 are moot since they depend on the arguments made for claims 1-9, 11-12, 14-19. For these reasons, claims 1-20 remain rejected under Collinson.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Collinson (US 2016/0120706 A1).
Regarding claim 1, Collinson discloses a medical wound care device (Abstract describes negative pressure wound treatment systems including a wound dressing 2100, Fig. 3A-3C) comprising: 
an open cell foam layer (transmission layer 2105, para [0363], Fig. 3A-3C; para [0294] describes a transmission layer made of reticulated open-cell foam, or absorbent layer 2110, para [0363], Fig. 3A-3C; para [0367] teaches the layer of absorbent material 2110 may be made of foam); 
a continuous wound contact surface (wound contact layer 2102 with perforations 2104, para [0364], Fig. 3A-3C) that is fluid permeable and configured to be placed in direct contact with an open wound (para [0013] teaches the wound contact layer is configured to be in direct contact with and open wound); and 
an air-sealed layer (backing layer 2140, para [0363], Fig. 3A-3C; para [0042] teaches the backing layer creates an air-tight seal over the wound) adjacent to the open cell foam layer (Fig 3A-3C illustrate the backing layer 2140 is adjacent to the transmission layer 2105 or absorbent layer 2110) on an opposite side of the wound contact surface, 
wherein the medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) is configured to be coupled to a negative pressure source (port to negative pressure source 2150, para [0359], Fig. 3A-3C) and a reservoir to exert negative pressure wound therapy on an open wound to draw fluid through the wound contact surface through the open cell foam layer and into the reservoir (para [0036] teaches a canister located between the wound and the pump to draw gases and liquids from a wound site to the canister).  

Regarding claim 2, dependent from claim 1, Collinson discloses the claim limitation wherein the medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) comprises an adhesive along a perimeter of the wound care device configured to form an air- tight seal to contribute to the creation of the negative pressure wound therapy (para [0034] describe the backing layer as gas impermeable coated with an adhesive, para [0085] teaches the wound contact layer 2102 is coated with a skin compatible adhesive; Fig. 3A-3C illustrates the backing layer 2140 and wound contact layer 2102 is attached to the user at its perimeter with the adhesive.).  

Regarding claim 3, dependent from claim 2, Collinson teaches wherein the adhesive comprises a skin-safe adhesive (para [0085] teaches the use of a skin safe adhesive) configured to form an air-seal with a patient's skin to contribute to the creation of the negative pressure wound therapy (Para [0364], [0118] teaches where the wound contact layer 2102 creates an air tight seal around the absorbent pad in order to maintain negative pressure at the wound.).  

Regarding claim 4, dependent from claim 2, wherein the adhesive is configured to form an air-tight seal when brought in contact with an exterior surface of the air-sealed layer (para [0286] states “Some embodiments may further comprise one or more separate or integral adhesive strips or sealing strips. Strips are configured to retain and seal the backing layer to skin surrounding a wound after the apparatus is cut along or across the one or more bridging portions, i.e. between adjacent cells or ports. Strips may be comprised of backing layer material, such as polyurethane or hydrocolloid, or silicone based material such as OPSITE, FLEXIFIX,  or OPSITE,  FLEXIFIX , Gentle.”).  

Regarding claim 5, dependent from claim 1, wherein the open cell foam layer comprises an open-cell foam material (transmission layer 2105, para [0363], Fig. 3A-3C; para [0294] describes a transmission layer made of reticulated open-cell foam, or absorbent layer 2110, para [0363], Fig. 3A-3C; para [0367] teaches the layer of absorbent material 2110 may be made of foam) and one or more open channels (bridge portion 730, para [0432], Fig. 7 or bridging portions 1620, para [0453], Fig. 14A-14B) separating portions of the open-cell foam material (para [0294] teaches the at least one material layer of the bridging portion comprises a reticulated open-cell foam).  

Regarding claim 6, dependent from claim 5, wherein the one or more open channels (bridge portion 730, para [0432], Fig. 7 or bridging portions 1620, para [0453], Fig. 14A-14B) are configured to increase the bendability of the medical wound care device along one or more axes (Para [0422] states “In a dressing applied to a nonplanar surface, the bridge portions may also advantageously provide enhanced flexing of the dressing for conforming to the nonplanar surface. Further, the bridge portions may enhance side flexing capabilities of the dressing for covering a curved or arcuate incision. In some embodiments, the location and width of the bridge portions may be selected for both connecting a plurality of trimmable portions as well as for flexibility of the dressing.” Fig. 7 illustrate bridge portions 730 that would allow the bandage to increase bendability along one or more axes.).  

Regarding claim 7, dependent from claim 5, Collinson discloses the claim limitation wherein the open cell foam layer comprises: a first open channel (bridge portion 730 at the top of the “T”, para [0432], Fig. 7)  configured to increase the bendability of the medical wound care device along a first axis; and a second open channel (bridge portion 730 at the bottom of the “T”, para [0432], Fig. 7)   configured to increase the bendability of the medical wound care device along a second axis different than the first axis  (Fig. 7 illustrates the top bridge portion is oriented vertically and the bottom bridge portion is oriented horizontally to increase the bendability of the dressing along a second axis different than the first axis. 

Regarding claim 8, dependent from claim 1, Collinson discloses the claim limitation wherein the medical wound care device is configured to be cut to a different size or shape to exert the negative pressure wound therapy (para [0423]-[0425] teaches, and illustrated in Fig. 5A-5D, how to trim the dressing 500 across the bridge portion 530 to different sizes and shapes and using an adhesive strip to seal the dressing.  Other examples are illustrated in Fig. 6II and Fig. 7II).  

Regarding claim 9, dependent from claim 8, Collinson discloses the claim limitation wherein the medical wound care device is configured to self-seal after being cut to a different size or shape (para [0425] teaches the dressing may be self-sealing after being cut to a different size or shape).  


Regarding claim 11, dependent from claim 1, Collinson discloses the claim limitation further comprising a manifold (port 2150 and filter 2130, para [0377], Fig. 3B) comprising a negative pressure connector (port 2150) configured to couple a negative pressure source (para [0356] teaches the port is attached to the negative pressure source).  

Regarding claim 12, dependent from claim 11, Collinson discloses the claim limitation wherein the manifold (port 2150 and filter 2130, para [0377], Fig. 3B) is configured to withdraw air through the negative pressure connector (port 2150)  from a plurality of locations on the open cell foam layer (transmission layer 2105, para [0363], Fig. 3A-3C; para [0294] describes a transmission layer made of reticulated open-cell foam, or absorbent layer 2110, para [0363], Fig. 3A-3C; para [0367] teaches the layer of absorbent material 2110 may be made of foam) to produce the negative pressure wound therapy (Fig 3B illustrates the flow of air through the negative pressure connector and the plurality of locations on the open cell foam layer to produce NPWT).  

Regarding claim 14, dependent from claim 1, Collinson discloses the claim limitation wherein the wound contact surface is non- adherent (Para [0118] states “In the case of a dressing having an adhesive or tacky wound contact layer” means the dressing may have a wound contact layer that is not adhesive or tacky).  

Regarding claim 15, dependent from claim 1, Collinson discloses the claim limitation wherein the wound contact surface comprises an antimicrobial material (para [0234] teaches the antimicrobial agents may be placed into the adhesive compositions [para 0226].  As stated above, para [0118] teaches in dressings having an adhesive contact layer, the adhesive may include an antimicrobial agent.).  

Regarding claim 16, dependent from claim 1, Collinson discloses the claim limitation the open cell foam layer (transmission layer 2105, para [0363], Fig. 3A-3C; para [0294] describes a transmission layer made of reticulated open-cell foam, or absorbent layer 2110, para [0363], Fig. 3A-3C; para [0367] teaches the layer of absorbent material 2110 may be made of foam) defines the wound contact surface (para [0013] teaches the wound contact layer is optional, Fig. 3A illustrates that if the wound contact layer 2102 is removed, then the open cell foam layer [transmission layer 2105] would define the wound contact surface).  

Regarding claim 17, Collinson discloses a medical kit comprising: 
a medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) comprising: 
an open cell foam layer (transmission layer 2105, para [0363], Fig. 3A-3C; para [0294] describes a transmission layer made of reticulated open-cell foam, or absorbent layer 2110, para [0363], Fig. 3A-3C; para [0367] teaches the layer of absorbent material 2110 may be made of foam); 
a continuous wound contact surface that is fluid permeable and configured to be placed in direct contact with an open wound (wound contact layer 2102 with perforations 2104 [fluid permeable], para [0364], Fig. 3A-3C; para [0013] teaches the wound contact layer is configured to be in direct contact with and open wound); and 
an air-sealed layer adjacent to a second side of the open cell foam layer (backing layer 2140, para [0363], Fig. 3A-3C; para [0042]; Fig 3A-3C illustrate the backing layer 2140 is adjacent to the transmission layer 2105 or absorbent layer 2110), 
wherein the medical wound care device is configured to be coupled to a negative pressure source to exert negative pressure wound therapy on an open wound to draw fluid through the wound contact surface into the open cell foam layer (wound dressing 2100, para [0363], Fig. 3A-3C is configured to be coupled to a negative pressure source, port to negative pressure source 2150, para [0359], Fig. 3A-3C and draw fluid through the wound contact surface as illustrated in Fig. 3B).  
Regarding claim 18, dependent from claim 17, Collinson teaches the claim limitation further comprising: a manifold (port 2150 and filter 2130 [the filter is a manifold with many channels], para [0377], Fig. 3B) comprising a negative pressure connector (port 2150) configured to couple a negative pressure source (para [0356] teaches the port is attached to the negative pressure source), wherein the manifold is separate from the medical wound care device and configured to attach to the air-sealed layer (Para [0356] states “ Preferably, the dressing 110 is provided as a single article with all the wound elements (including the port) pre-attached and integrated into a single unit.”  Consequently, embodiments of the dressing 110 have a port that is not pre-attached.  
Regarding claim 19, dependent from 17, Collinson discloses the claim limitation further comprising at least one adhesive film configured to be applied to a perimeter of the medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) to form an air seal between the air-sealed layer and a patient's skin (para [0034] describe the backing layer as gas impermeable coated with an adhesive, para [0085] teaches the wound contact layer 2102 is coated with a skin compatible adhesive; Fig. 3A-3C illustrates the backing layer 2140 and wound contact layer 2102 is attached to the user at its perimeter with the adhesive; para [0042] teaches the backing layer creates an air-tight seal over the wound).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1) in view of Blott (US 2015/0209492 A1).
Regarding claim 13, dependent from claim 11, Collinson is silent regarding the claim limitation wherein the manifold further comprises a wound soak connector configured to couple to a source containing a wound soaking fluid that is introduced into the open cell foam layer through the wound soak connector to clean a wound.  However, wound soak connectors have been known long before the filing date of the present invention.
For example, Blott teaches a dressing for cleansing wounds under reduced pressure comprising a wound soak connector (para [0491]-[0496], Fig. 1).  Para [0491] teaches, and as illustrated in Fig. 1, a port comprising an inlet pipe 6 for connection to a fluid supply tube 7 which passes through the wound-facing side of the backing layer 5 at 8, and one outlet pipe 9 for connection to a fluid offtake tube 10, which passes through the wound-facing side at 11 at which the inlet pipe and the outlet pipe being connected via means for flow switching between supply and recirculation.  The outlet tube 9 is fluidly connected to a peristaltic pump 18, a source of negative pressure.  Para [0475] teaches an aspect of the present invention is treating wounds to promote wound healing using the apparatus for aspirating, irrigating and/or cleansing wounds of the present invention.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Collinson such that the manifold further comprises a wound soak connector configured to couple to a source containing a wound soaking fluid that is introduced into the open cell foam layer through the wound soak connector to clean a wound as suggested by Blott to treat wounds to promote wound healing using the apparatus for aspirating, irrigating and/or cleansing wounds as taught in para [0475].  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collinson (US 2016/0120706 A1), in view of Steward (US 2008/0161778 A1).
Regarding claim 10, dependent from claim 1, Collinson is silent regarding the claim limitation wherein the medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) is configured to be selectively punctured by a drainage device to provide negative pressure wound therapy around a body opening and drainage from the body opening through the drainage device. 
However, in a similar art, Steward teaches dressing under reduced pressure including a fluid isolation device for the treatment of fistulas.  As illustrated in Fig. 1, and described in para [0017], an occlusive dressing 5 is attached to a vacuum using tube 13 and contains an opening further illustrated in Fig. 2 including a fluid isolation device.  As shown in Fig. 1, the placement of the fluid isolation device results in the dressing providing negative pressure wound therapy around the opening 6 and drainage from the body opening through the drainage device.  Para [0009] states “It is thus an object of the invention to provide an apparatus and method to create an effective seal around the fistula so as to allow collection of the fluids leaking.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Collinson such that the device is configured to be selectively punctured so as to place a drainage device to provide negative pressure wound therapy around the body opening and drainage from the body opening through the drainage device as suggested by Steward in para [0009] to provide an apparatus and method to create an effective seal around the fistula so as to allow collection of the fluids leaking.  
Regarding claim 20, dependent from claim 17, Collinson is silent regarding the claim limitation further comprising a drainage device, wherein the medical wound care device (wound dressing 2100, para [0363], Fig. 3A-3C) is configured to be selectively punctured by the drainage device to provide negative pressure wound therapy around a body opening and drainage from the body opening through the drainage device.
However, in a similar art, Steward teaches dressing under reduced pressure including a fluid isolation device for the treatment of fistulas.  As illustrated in Fig. 1, and described in para [0017], an occlusive dressing 5 is attached to a vacuum using tube 13 and contains an opening further illustrated in Fig. 2 including a fluid isolation device.  As shown in Fig. 1, the placement of the fluid isolation device results in the dressing providing negative pressure wound therapy around the opening 6 and drainage from the body opening through the drainage device.  Para [0009] states “It is thus an object of the invention to provide an apparatus and method to create an effective seal around the fistula so as to allow collection of the fluids leaking.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Collinson such that the device is configured to be selectively punctured by the drainage device to provide negative pressure wound therapy around a body opening and drainage from the body opening through the drainage device as suggested by Steward to provide an apparatus and method to create an effective seal around the fistula so as to allow collection of the fluids leaking as taught in para [0009].

Conclusion.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAI H WENG/Examiner, Art Unit 3781